Judgment unanimously affirmed without costs. Memorandum: Petitioners commenced this CPLR article 78 proceeding challenging the determination of respondent granting an area variance to an owner of adjacent property with respect to the requirements of Parma Town Code § 33-8 (C). That section states, in pertinent part, that "[a]ll streets or highways hereafter laid out or dedicated to the town shall be at least sixty (60) feet in width”. The area variance permitted a roadway that was 50 feet in width.
Supreme Court properly dismissed the petition. Respondent considered each of the requisite factors set forth in Town Law § 267-b (3) (b). Its determination "rests comfortably on a rational basis and substantial evidence” (Matter of Doyle v Amster, 79 NY2d 592, 596; see also, Matter of Larkin v McAllister, 213 AD2d 1075; Matter of O’Keefe v Donovan, 199 AD2d 681, 682). (Appeal from Judgment of Supreme Court, Monroe County, Siragusa, J.—CPLR art 78.) Present—Den-man, P. J., Green, Pine, Callahan and Davis, JJ.